FILED
                             NOT FOR PUBLICATION                            OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FEDERICO OCAMPO RAMIREZ,                         No. 09-73621

               Petitioner,                       Agency No. A076-365-168

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **
                               San Francisco, California

Before:        O’SCANNLAIN, TALLMAN and BEA, Circuit Judges.

       Petitioner Federico Ocampo Ramirez, a native and citizen of Mexico,

petitions for review of a Board of Immigration Appeals order dismissing his appeal

from an immigration judge’s (“IJ”) denial of his application for cancellation of

removal and motion for continuance. After the Board reversed the IJ’s initial grant

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of cancellation relief and remanded for further proceedings, the IJ held a hearing

and considered further evidence supporting Ramirez’s application for cancellation

of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Ramirez failed to show exceptional and extremely unusual hardship to his United

States citizen child. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey,

552 F.3d 975, 979 (9th Cir. 2009). Likewise, we lack jurisdiction to review the

agency’s denial of Ramirez’s motion to reopen based on further evidence of

hardship introduced at the IJ hearing on remand. Fernandez v. Gonzales, 439 F.3d

592, 600 (9th Cir. 2006) (explaining that § 1252(a)(2)(B)(i) bars jurisdiction when

question presented in motion to reopen is essentially the same hardship ground

originally decided).

      The IJ did not abuse his discretion in denying Ramirez’s motion for a

continuance because Ramirez did not demonstrate good cause. 8 C.F.R.

§ 1003.29; see Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008)

(reviewing for abuse of discretion).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2